                  Case 4:20-cv-05038-HSG Document 19 Filed 08/21/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Sheet Metal Workers Local 19 Pension                         4:20-cv-05038 -HSG
                                                     )   Case No: _______________
 4   )XQG
                                                     )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   Guidewire Software, Inc., et al.                )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Deborah S. Birnbach                   , an active member in good standing of the bar of
 9    Eastern District of NY       , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendants Guidewire Software, Inc. et al. in the
                                                                Alexis Coll-Very
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      100 Northern Avenue                                 601 Marshall Street
14    Boston, MA 02210                                    Redwood City, 94063
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 570-1000                                      (650) 752-3100
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    dbirnbach@goodwinlaw.com                            acollvery@goodwinlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: '%       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/1/20                                               Deborah S. Birnbach
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Deborah S. Birnbach                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27                                                               p y
     designated in the application will constitute notice to the party.

28   Dated: 8/21/2020
                                                           UNITED STA
                                                                  STATES
                                                                   T TES DISTRICT/MAGISTRAT
                                                                         DISTRICT/MAGISTRATE
                                                                                         ATE
                                                                                         ATE JU
                                                                                             JJUDGE
                                                                                                D

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                       Case 4:20-cv-05038-HSG Document 19 Filed 08/21/20 Page 2 of 2

AO 136 (Rev. 10/13) Certificate of Good Standing



                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                      __________  District  of __________
                                                        Eastern District of New  York

                                             CERTIFICATE OF GOOD STANDING




          I,                                            Douglas C. Palmer                                     , Clerk of this Court,


certify that                          Deborah Sager Birnbach                       , Bar #                 DB4371                    ,


was duly admitted to practice in this Court on                       08/03/1993              , and is in good standing as a member


of the Bar of this Court.


Dated at       Brooklyn                                                                on                             04/30/2020
                                                   (Location)                                               (Date)




                         Douglas C. Palmer
                           CLERK2)&2857
                                                                                                              DEPUTY CLERK
                                                                            Salomon Mejia Jr
